Title: To George Washington from Henry Knox, 18 February 1793
From: Knox, Henry
To: Washington, George



Sir,
War department February 18th 1793

In considering the subject of promotion in the Legion of the United States the following previous questions arise.
First. Shall the Sub Legions be commanded by Brigadiers General or Lieutenant Colonels Commandant?
Secondly. If the latter shall the Lieutenant Colonels be taken from the line of Majors now in service?
Thirdly—If this be decided in the affirmative shall a Brigadier General be appointed in the place of General Putnam and sought for among the Officers of the late army not now in service? or shall he be taken from the Officers at present in service?
In filling up the vacancies in the Legion the following cases occur.
First. Several derangements of Officers took place during the late War, and by the act of Congress of the 7th of August 1782 the officers retiring under that resolution were if again called into service to possess their former rank. the question arises in arranging the relative rank of such Officers with others of the same grade now in service but who continued until they were discharged at the end of the War whether the relative rank which existed at the time of the derangement during the War shall govern?

The decision of this question affects a Major and Captain in the legion of the United States who were deranged the 31. December 1780 under the acts of Congress of the 3d and 21st October 1780.
Another question occurs Is it proper to promote an Officer while under suspension for a given period by a sentence of a Court Martial, or while under an arrest for alledged misdemeanors or Crimes?
If the promotions take place will it be proper to fill all the vacant Ensigncies.
The principles of promotion delivered to the Commanding General on the thirteenth day of July last—are herewith submitted together with the formation of the Legion.
But it appears on experience that it will produce some confusion in the promotion if two Companies shall be transferred from the first and second sub Legions in order to make Room for two Rifle Companies—It is therefore submitted that four Companies in said SubLegions be armed, accoutred, and disciplined as Rifle Companies and that a proportional reduction be made of those intended as Rifle companies; four of whom are to be armed with Muskets. I have the honor to be with the greatest respect Your most obedt servant

H. Knoxsecy of war

